DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ZENEIDA CENTENO,
                              Appellant,

                                     v.

                    TOWER HILL SELECT INS. CO.,
                             Appellee.

                               No. 4D19-3838

                           [February 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No.
CACE17005382.

  Melissa A. Giasi and Erin M. Berger of Giasi Law, P.A., Tampa, for
appellant.

   Todd L. Wallen of Wallen Kelley, Coral Gables, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.